Patients' rights in cross-border healthcare (debate)
The next item is the recommendation for second reading from the Committee on the Environment, Public Health and Food Safety on the Council position at first reading with a view to the adoption of a directive of the European Parliament and of the Council on the application of patients' rights in cross-border healthcare (11038/2/2010 - C7-0266/2010 -
(Rapporteur: Françoise Grossetête).
Mr President, I will speak for four minutes and keep the remaining two minutes for the end of the debate.
Mr President, Mrs Győri, Commissioner, finally we can see the light at the end of the tunnel on this subject, which is extremely important for patients.
We could no longer remain in a confused situation in which the law was decreed by the Court of Justice of the European Union. The directive now sets clear rules for the mobility of patients within Europe. What type of treatment can one receive abroad? How and based on what criteria can one be reimbursed? How are the responsibilities shared between the Member State of affiliation and the Member State of treatment? All the answers to these questions now appear in the draft directive.
Allow me, first and foremost, to thank the Belgian Presidency for its excellent work throughout the negotiations. Its capacity to convince played a decisive role, because it must be stressed that several Member States did not want this directive. I think that was a question of irresponsibility.
I would also like to pay tribute to my friend and former Member, Mr Bowis, who is in the gallery. As the rapporteur at first reading, he was also involved in creating this directive, and has always fought for patients' rights. I would, of course, also like to thank Commissioner Dalli, and my fellow shadow rapporteurs, who all made a very active contribution to the conclusion of the negotiations, and without whom nothing would have been possible.
What is at stake here for patients? Medical progress means that healthcare can no longer be provided locally for all diseases and that sometimes, it must be provided across borders. This may be the case for patients who live in border regions, where healthcare provided abroad is sometimes closer than that provided in their own country. It may also be due to the fact that there are more resources and expertise available in another Member State, such as for certain highly specialised treatments.
Finally, for some Europeans, it may quite simply be more practical to receive healthcare outside their country of affiliation because they have family living in another Member State. Consumers, employees, students and now patients will be able to benefit from mobility rights within the Union thanks to clear legislation.
The idea is not, of course, to encourage any sort of medical tourism, as social security systems, their organisation and their management remain the full responsibility of the Member States. Patients will now generally be able to receive all the healthcare to which they are entitled at home in another Member State, and be reimbursed up to the level of costs assumed by their own system.
For hospital treatment involving an overnight stay or using specialised or cost-intensive technology, the Member State may establish a prior authorisation system. This will mean that the needs for planning and investment by the Member States in their healthcare structure can be taken into consideration. Parliament has succeeded in ensuring that the conditions for refusing prior authorisation are limited and set out in an exhaustive list, in order to give patients legal certainty.
Parliament has made progress on other points, too: each Member State will have to establish national contact points to provide patients with the best possible information and guidance based on their needs. Each national contact point will act as a one-stop shop and must cooperate with the other national contact points. This will mean that patients receive clear and accurate information.
The issue of reimbursement, which is, in fact, a fundamental obstacle, has been greatly improved, and either a compensation mechanism can be used, as is currently the case with Regulation (EC) No 883/2004 on social security, or the patient will have to pay up front and be reimbursed as quickly as possible.
We also ultimately succeeded in ensuring that patients suffering from rare diseases do not have to fend for themselves so much, and can access external expertise to diagnose the disease and help ensure that prior authorisation for healthcare is granted.
I will conclude by saying that, thanks to European cooperation in areas such as the European reference networks, patients will have access to highly specialised care, the aim being to encourage the sharing of experiences in order to improve performance, diagnosis and treatment in the interests of patients.
This is why we can say to ourselves today that we have achieved our goal, and once again I would like to thank all my fellow Members. I could say that what is being built through this directive is the Europe of health.
President-in-Office of the Council. - Mr President, Ms Grossetête, distinguished Members, let me continue in my mother tongue, Hungarian.
(HU) I am very pleased to have the opportunity to participate in the debate about the directive on the application of patients' rights in cross-border healthcare. This is a very important moment, because now, after two and a half years, our talks about this legislative act are coming to an end. First of all, let me express my thanks to everyone who made it possible for us to reach this very important agreement. First, to the previous members of the Presidency trio, Belgium and its predecessor, Spain, for the excellent work with which they contributed to the achievement of this compromise within the Council. Furthermore, on behalf of the Council, I would like to thank the European Parliament for its excellent cooperation and its willingness to reach a compromise, which resulted in this agreement. I am convinced that the agreement will provide many benefits to patients in the European Union, and that it constitutes another important step in guaranteeing European patients' rights.
As we all remember, the talks between the three institutions were not easy, but they remained constructive and result-oriented until the very end, and were imbued with the spirit of compromise. I acknowledge that the debates within the European Parliament were not easy either, and that the report you will be voting on tomorrow reflects a compromise between the political groups in Parliament as well. I would therefore also like to express my appreciation to everyone whose work contributed to the establishment of a single position here in Parliament and, in particular, to Mrs Françoise Grossetête, with whom I have been sitting almost side by side in this House for a year, and to all co-rapporteurs, without whose cooperation this legislative process could not have succeeded.
I am convinced that the text adopted will create an appropriate balance between patients' rights related to cross-border healthcare and the Member States' obligation to organise and provide healthcare services and medical care. During the consultations between the three institutions, solutions that were acceptable to everyone could be found in several political issues. Above all, we agreed on issues relating to the quality and safety of healthcare services. We laid down the criteria for prior authorisation and determined the general conditions applicable to the reimbursement of the costs of cross-border healthcare.
Furthermore, we agreed on issues relating to the treatment of patients diagnosed with rare diseases, as well as on further cooperation between Member States in connection with e-health systems. The Council believes that we have achieved the most important goal, that is, the consolidation of the case-law of the European Court of Justice relating to the free movement of goods and services in the area of healthcare. There are, however, additional important factors which could contribute to patients having easier access to cross-border healthcare services in the future. Notable among these are the national contact points to be created by Member States, which will serve to provide information to patients.
Moreover, the mutual recognition of prescriptions between Member States, as well as mutual assistance and cooperation, are also significant steps. Last but not least, the directive will clarify the relationship with Regulation (EC) No 883/2004 on the coordination of social security systems, thereby guaranteeing increased legal security for patients. During the implementation of the directive, Member States will be guided by principles which have already been acknowledged by the European Parliament, the Council and the Commission on several occasions. These are the principles of universality, the right to good quality care, equity and solidarity. I would also like to add that this time, we will also be able to decide on measures that are efficient and, at the same time, improve competitiveness.
Mr President, ladies and gentlemen, the Hungarian Presidency is committed to the Council adopting this law as soon as possible. According to the legal procedure, the Council will adopt the text after the usual legal and linguistic finalisation, after which the directive can be published in the Official Journal of the European Union within the shortest possible time. Thank you very much, and let me congratulate once more everyone whose work contributed to the creation of this directive.
Member of the Commission. - Mr President, let me congratulate Parliament on the major achievement of reaching an agreement on this directive. I am particularly grateful to the rapporteur, Ms Grossetête, and the shadow rapporteurs for their hard work and their commitment to patients' rights. I would also like to thank the previous two presidencies - Spain and Belgium - for the hard work they did to conclude this dossier.
I believe that the new directive will provide a coherent and uniform set of rules for patients all over Europe. It will also generate a new phase of cooperation between 27 national health systems.
The path towards today's successful conclusion was far from easy. I remember last year, when I took up office, people told me that negotiations on the directive were at a dead end. The directive is a good example of the need for political leadership: it shows that, with courage and determination, decisions which are important for our citizens can be taken. I believe that legislators must not leave the European Court of Justice to decide in their place, nor leave citizens with no other means of having their rights recognised than by going to court.
The Court recognised the right of patient mobility under the Treaty. It is the legislator's role to decide how to deliver such rights.
Allow me now to share with you some views on the directive. Firstly, the directive makes clear that all Member States have a duty to invest at home, to provide their citizens with the healthcare they need without undue delay.
The directive will thus contribute towards reducing inequalities in access to care by helping to minimise delays across the EU. Patients will be able to seek primary care with the provider of their choice across Europe. As regards hospital care, the directive provides that, when the delay - I mean the waiting time for receiving treatment - is too long, the patient will be able to choose a provider in another Member State and will be reimbursed. However, what precisely constitutes an acceptable waiting time will need to be carefully considered and defined.
The main progress achieved by this directive, as compared with existing legislation, is that patients will be able to choose their healthcare provider and will have access to information on the quality and safety of the care they will receive. I can assure you that the Commission will carefully monitor how Member States implement the directive in that respect.
Secondly, the directive will give patients access to information on their rights and on cross-border healthcare - information validated by national contact points and not left to private initiatives on the Internet or other media.
Thirdly, on quality of care, the directive offers transparency and accountability in relation to national standards. This should gradually lead to some convergence across Europe on the quality and safety of care.
Lastly, the directive lays the foundation for European collaboration on health. While the cooperation networks set up by the directive are voluntary, I am convinced that all Member States will see that they have much to gain by working together. This is a matter of solidarity in Europe. I am therefore counting on the Member States to launch cooperation initiatives in key areas such as e-health and health technology assessments.
The directive also provides for European reference centres, which will facilitate the pooling of expertise and its dissemination across Europe. I believe such centres can lead to better healthcare for our citizens.
Mr President, Minister, honourable Members, the final compromise which is on the table today reflects the essential spirit and fundamental purpose of this directive: to enhance patients' rights to cross-border healthcare, while taking into account the sustainability of health systems. This is a good day for the building of a 'Europe for health'.
I should like to conclude by making the following statement on an institutional aspect of the text:
'The Commission has certain doubts that some of the future acts which the Commission has been given the power to adopt by the legislative act would be implementing acts. When exercising its implementing powers, the Commission will not adopt, on the basis of the powers granted, acts that it considers as being delegated acts within the meaning of Article 290 of the Treaty on the Functioning of the European Union'.
on behalf of the PPE Group. - (DE) Mr President, Mrs Győri, Mr Dalli, ladies and gentlemen, this really is an important day for patients all over Europe. It was totally unacceptable that the Court of Justice of the European Union (ECJ) had granted patients the right to travel to another Member State, but that many Member States had not put this judgment into practice.
The only option available to every single patient has been to take legal action and even to go as far as putting their individual cases before the ECJ. I think that this is a cynical approach, because these people are not strong. They are ill, otherwise they would not need treatment, and, in the worst case, they could die before the ECJ has decided on their cases. This is why it is high time for us to clarify the legal situation.
Mrs Grossetête and everyone else involved have also achieved a great deal for those patients in countries where the judgment has been implemented to a greater or lesser extent, including the establishment of national contact points and European reference networks. The result has been an improvement in the situation in those countries where the ECJ judgment has, in principle, been put into effect, in the form of a move towards a Europe for patients and a healthy Europe, just as Mr Dalli has said.
I do not have much time, so I would like to use my last 15 seconds to thank the rapporteur, the shadow rapporteurs, Mr Dalli the Commissioner, who has really committed himself to the cause and, above all, Mr Bowis, who is sitting in the gallery and is the father of this directive. My sincere thanks and congratulations go to everyone involved.
Mr President, ladies and gentlemen, this legislation is actually superfluous. I hope that it will continue to be superfluous because patients will not need to make use of it. In an ideal world, patients would receive the best healthcare most quickly in the country of their birth or the country where they live.
The fact that we are discussing this today and adopting the legislation tomorrow is, as Mr Liese has rightly said, indicative of a cynical approach among the Member States. It means that the Member States have not recognised what they owe to their citizens, in other words, rapid, effective and high quality healthcare. It also shows that they would rather invest in other things than in these areas which provide services for their citizens and that is a disgrace. In addition, the negotiations in the Council on this subject are not something to be proud of. However, if this legislation is actually applied at some point, because patients need it, and that is not a good thing, I will be very pleased about what we have achieved. I am grateful to the rapporteur, Mrs Grossetête, and to my fellow Members for their cooperation.
We have achieved a great deal. We have succeeded finally in putting the focus on rare diseases. People with these illnesses have always been sidelined and have found it difficult to obtain any treatment at all. We have at last managed to establish information points in the Member States which will inform people about their rights. There has been nothing of this kind available in the past. If reference networks are set up in future, it will finally be possible for the Member States to share best practices, information about gold and platinum standards and scientific progress. This has not been coordinated until now. There are some individual beacons of excellence, but no coordination.
All of these things represent major successes, together with outpatient care and other areas which I will not go into now. Of course, there are also things that make me feel sad. I would have preferred not to have had the fuss and squabbling about prior authorisation, which simply shows that the Member States have not recognised the things that are really important. Fortunately, however, there are some Member States with which we can work well and we have demonstrated that today. Our objective must be to ensure that the healthcare system in every country is so good that no one wants to travel to another country whose language they do not speak. If what we are doing today and tomorrow is a small step towards this, because it will become clearer which countries have good services and which have poor services, which are doing something for their citizens and which are not, then we will have achieved a great deal.
I hope that one of the minor side-effects of this will be transparency. We need to know which Member States have high standards and which are at a low level. I come from a country where I can feel relatively relaxed. However, I am aware of the problems of people in many other Member States and I feel ashamed about this, because it is not worthy of the European Union.
I would like to thank the rapporteur for her hard work and, in particular, the Commission, Mr Dalli and his team, who have given the European Parliament and the father of this legislation in the previous parliamentary term, Mr Bowis, as much support as we could have wished for. I would also like to thank particularly the Belgian Presidency, which is not present today, but which has done everything possible to ensure that this process was successful. Although the Belgian Presidency did everything in its power, it could not always achieve a great deal, because of the sometimes stubborn, antediluvian attitudes of other Member States. However, something has been done and I believe that we will be able to vote in favour of this legislation tomorrow with a clear conscience.
(Applause)
on behalf of the ALDE Group. - Mr President, looking back four years to the launching of the ALDE campaign 'Europe for patients', I have good reasons to welcome the agreement reached with the Council in December. I would firstly like to congratulate our rapporteur, Mrs Grossetête, as well as the other shadows for their good cooperation and the great work accomplished, and also the father of this initiative, our colleague, Mr John Bowis.
The Parliament remained united and stayed firm during the negotiations with the Council. We stood for patients and, for the first time, there will be a clear legislative framework in the EU for patients seeking treatment in another Member State. We have to consider the agreement reached as a small step, but it is a real achievement for patients in Europe, which will strengthen their rights while focusing on their needs, the information available to them, and the quality and safety of care.
I am sure, however, that Parliament would have supported a more ambitious result. Though I recognise the need for Member States to be able to set up prior authorisation to maintain the sustainability of their health systems, I regret that they - including the Belgian Presidency - have sometimes put organisational considerations above patients' interests and needs. But we represent our citizens and are responsible for representing them here in this House.
Let me just mention one example: quality and safety. While Member States were keen on establishing quality and safety risks as a criterion for the refusal of prior authorisation, they have been reluctant to accept - and have opposed - any system for the sharing of information and upgrading of requirements in this field at EU level.
The ALDE Group welcomes the future directive, but we will be strict about its implementation and make sure proper reporting and monitoring is in place to ensure that the directive is correctly implemented, and that the prior authorisation and reimbursement provisions do not become an unjustified obstacle to patients.
Finally, let me highlight one of my regrets: the lack of ambition of the provisions agreed for cooperation in the field of e-health, again due to strong opposition from the most advanced Member States in this area. The initial proposal from the Commission has been significantly watered down. I would therefore like to ask Mr Dalli the following question. Would the Commission consider the development of a stand-alone proposal on e-health, fostering cooperation and enabling interoperability of data and safety for patients, thus making it a reality in Europe?
on behalf of the Verts/ALE Group. - Mr President, many in this House will remember that at first reading, this was an extremely hot topic, and I think we are hearing only some of the differences between us. There were concerns about whether market forces would win out over services of general interest; and that people who were concerned about patients' rights to choose, and to travel, were being pitted against those who were asking which patients would actually exercise that choice.
I think what we have, at the end of the day, is a reasonable compromise. As people have pointed out, in cases where things are medically necessary, with a need for urgent treatment, we already have a system in place under social security coordination. This directive is more concerned with the market system, with choice, and with people's ability to choose where to go, and to have money follow them. So we have clarity now, in that Member States can put in place systems to enable them to ensure that needs can be met.
This directive should also be welcomed because it deals with issues around the legal dimension and legal certainty: with where responsibility for follow-up treatment lies; with the question of redress if there are problems; and with issues around ensuring that procedures are carried out by qualified medical professionals.
On the issue of rare diseases, we have also achieved a compromise that is better than what we were pursuing first time round.
As people have said, for many patients, this will work well, but we also need to take care of our patients in our own Member States.
Mr President, I would like to begin by thanking both of the rapporteurs, Mrs Grossetête and Mr Bowis. Today, it is precisely two years six months and 16 days since the European Commission submitted the long-awaited directive on patient rights in cross-border healthcare, but the history of this directive goes back long before, when this issue originally formed part of the Services Directive. It is now clear what a huge mistake it was to leave health services out of the Services Directive. We must not forget that the agreed directive addresses only the rights of patients, and the issue of the free movement of health services in the EU remains unresolved. The health systems in the Member States may be based on the same general principles, but the organisation of healthcare provision varies greatly between individual Member States.
The text we will vote on tomorrow, and which I support, is a major compromise between the rights of citizens and patients, and the concerns of Member State governments. Despite the many concessions and adversities, the submitted proposal represents a small but important advance. The proposed directive clarifies, albeit imperfectly, the rights of patients, providing them with access to information, fully confirming, in accordance with the principle of subsidiarity, the exclusive responsibility of Member State governments for organising and financing healthcare, and for the quality, safety and accessibility of care within their territories, giving them the possibility to specify the rules according to which a citizen must, where appropriate, seek consent before receiving care abroad.
I hope, ladies and gentlemen, that we will also continue to work on the directive in this Parliament in the coming years, and that we will improve patient rights in the EU.
Mr President, tomorrow is the big day when healthcare becomes an internal market product. The new directive treats healthcare as a piece of commercially tradeable goods. Those who have the most money will be the first to access the places with the largest and cheapest supply of care. This proposal, however, will maintain the existing two-tier healthcare system. I wonder how many of my fellow Members can identify with what I'm saying. Healthcare is a basic need and one to which everyone should have equal access. Those of you who are going to vote in favour tomorrow are probably thinking that you will be striking a blow for patients, but that will most definitely not be the case. I am in favour of anything that advances the rights of patients, but if we adopt this directive, we can actually expect numerous problems in the area of patient rights; I will give you a few examples.
Insurers will be only too happy to send patients across the border if there is a cheaper treatment option there. That will decrease the supply of care in the patients' countries of origin. Any treatments that are no longer profitable will no longer be offered in the more expensive regions. Far from giving them more rights, that will leave patients with no choice and they will have to travel across the border. Besides, patients from regions where care is cheaper will not be able to travel to other regions, as they will not automatically be compensated for the additional costs which that will entail. Health tourism, which is the intended objective of this directive, will, therefore, be restricted to just the rich.
Turning now to regions where healthcare is cheap and to those where waiting times are short. Eventually, they will have so many health tourists coming in that their own local patients will be squeezed out. We were able to read an example of this in Monday's edition of the Belgian De Standaard and I can assure you that more such examples will follow. I believe that every patient has the right to quality care and care which is provided in their own language, close to where they live, with their family close at hand. Instead of that, Europe is encouraging patients to seek care abroad and then letting the market do its work. Those of you who agree with that will vote in favour tomorrow; those of you who agree with me should definitely vote against.
Mr President, ladies and gentlemen, the directive initially contained some difficult areas. During discussions in committee and in trialogue, we reached an agreement on a text that is balanced on the whole and which takes into account the needs of healthcare quality and safety, the general principles of reimbursement, prior authorisation, cross-border cooperation on the treatment of rare diseases and electronic health services.
We set out to achieve the goal of recognising the right of all patients to cross-border healthcare, thus preventing medical tourism. The costs that are incurred by a health service to treat a national of another Member State should rightly be borne by the patient's State of origin.
We also wanted to oblige Member States to guarantee basic levels of healthcare, but this was not possible. In view of the improvements to the text achieved through mediation, we will be voting in favour. This also applies to the other text under discussion concerning the European initiative on Alzheimer's disease and other dementias, which is a preliminary step towards submitting a legislative proposal aimed at achieving integration between the various existing policies.
The common objective of both measures is to stress the need for better coordination between Member States in the exclusive interest of citizens.
(HU) Mr President, Mrs Győri, ladies and gentlemen, personally, I support the report on the application of patients' rights in cross-border healthcare. Numerous examples have demonstrated that a large number of patients seek appropriate healthcare services in other Member States. We are all familiar with the Kohl case in Luxembourg, which is proof positive of this phenomenon. Unfortunately, the external and internal differences within the EU, by which I mean the differences between the Western European and Eastern European regions, are not confined to economic differences and differences in social services. There is also a wide gap in respect of healthcare, and it is the task of the European Parliament to reduce these differences, that is to say, the differences between Western and Eastern Europe, as healthcare of a uniformly high standard of quality can provide the means to reduce the number of people from one Member State using the healthcare services of another. In addition, it is vital to standardise the role of health insurance companies, as thereby we could ensure that there would be no prejudice to the universal European principle of the freedom of movement.
Furthermore, I believe that it is important to coordinate the recommendations of the professional college to ensure that the individual Member States apply the same treatments to the same disease categories. Health must not be a privilege, and the same diseases cannot be treated differently in Hungary and in Sweden just because the former is in Eastern Europe and people live under less favourable financial conditions, while the latter belongs to Western Europe and people there are better off.
(SV) Mr President, I believe that tomorrow's vote will be one of the most important votes that I have been involved in during my six years in the European Parliament. That is not because it affects a lot of people - most people, of course, want, and have a right, to receive good, timely care where they live. It is because, for those it does affect, it may be incredibly important. It may even be a matter of life or death. This also concerns the fundamental idea of European cooperation - free movement. It is actually disgraceful that we are only now extending the freedom of movement to those who need it most; those who are sick, those who are patients.
This is a compromise, and I know that both I and my colleagues in the Group of the European People's Party (Christian Democrats) would have gone further on many aspects, but we must now remember how things stood not so very long ago, with all the talk of healthcare tourism, the threatened collapse of national healthcare systems, the requirement for advance notification, or, to put it plainly, as patients, we were to be forced to ask permission before exercising the rights that the European Court of Justice has given us. That was how things stood before and, in light of that, the fact that we have a decision at all constitutes an enormous success.
I do not regard this as a decision that we are taking as a result of what the Swedish or European Left has done, but rather in spite of it. I remember the previous wording and the fact that, for example, the Swedish Social Democrats abstained from the vote on this at first reading. Yesterday, someone called for the introduction of advance notification in Sweden. I hope that Sweden does not do this. We have managed without advance notification for many years and I hope we will continue to do without it in the future, too.
However, our decision will be made here in the European Parliament tomorrow, and then it will be up to the Member States and the Commission. Implement this so that we strengthen patients' rights instead of reducing them. That is my plea to the Member States. To the Commission, I would say: keep a close eye on the Member States, because we know that they will want to avoid implementing this.
(FR) Mr President, Mrs Győri, Commissioner, first of all, allow me to express our satisfaction regarding the progress made by the directive that we are going to adopt tomorrow. For years, only the Court of Justice of the European Union has settled disputes regarding cross-border healthcare and patients' rights.
Today, patient mobility is no longer an uncommon phenomenon in Europe, but has become a part of everyday life. Cross-border treatment now represents 1% of total health expenditure in Europe.
We should not, however, confuse patient mobility with the medical tourism that has developed over recent years. The latter is becoming organised and, unfortunately, is proving to be increasingly profitable. Health is gradually becoming a competitive market.
A German goes to Hungary for dental treatment, a British national - if he has the means - goes to France so as to be operated on more quickly. There are numerous examples of this. However, we must ensure that health is not treated as a commodity, so that we are all equal. This is why, over the last three years, we have defended the principle of prior authorisation by the Member State of affiliation for hospital and non-hospital treatment.
I would like to pay tribute to the work of the rapporteurs - Mrs Grossetête and our socialist rapporteur, Mrs Roth-Behrendt, whom I would particularly like to congratulate - which has enabled significant progress to be made, such as, for example, the reimbursement of care, the establishment of national contact points and European reference networks, the treatment of rare diseases and enhanced cooperation between the Member States.
Mr President, Commissioner, our work is not finished. We need to go further, beyond the progress that has been made, in order to eliminate the disparities that we still have in Europe, and I know that together, we can ensure that European patients and citizens receive equal treatment.
(FR) Mr President, Mrs Győri, Commissioner, the primary merit of this agreement is that it provides a degree of legal clarification, as my fellow Members have said. Until now, it was the Court of Justice that was responsible for these issues, which is the reason for the legal uncertainty that we are now eliminating, and I think that we should be very grateful to the rapporteur, Mrs Grossetête, the shadow rapporteurs and also Mr Dalli for their work. This legislation improves patient information, quality of care, costs and reimbursement procedures.
I am also satisfied with the prior authorisation system for more expensive treatment, including hospital treatment, specialised treatment or treatment presenting a particular risk for patients. The aim is obviously not to prevent patients from receiving treatment abroad, but to prevent medical tourism and also prevent risks to social security systems.
However, I have mixed feelings regarding the conditions for implementing this procedure, which could present risks of unequal treatment among patients from the Member States.
First of all, what does 'a reasonable time' mean? We must take care to ensure that the term 'reasonable' does not put patients' needs at risk.
We must also see to it that the Member States establish financial procedures to ensure that patients, particularly those who are least well off, do not have to pay too much up front. It would not be acceptable for administrative difficulties to diminish patients' rights.
Finally, the various decisions of the Member States regarding the reimbursement of costs incurred for healthcare could also lead to inequalities between patients if there is minimum reimbursement, on the one hand, and something else, on the other.
Mr President, Commissioner, those are the points that I wished to make.
(DE) Mr President, ladies and gentlemen, Mr Bowis, this directive creates clear, transparent rights. If I want to travel abroad, the situation will be clear and the decisions will no longer be arbitrary, as was the case in some countries. In addition, better information will be available if I choose to go to another country. However, the directive will have to be implemented by the national governments. What the directive has prevented from happening is something which some members of the Commission and perhaps of this Parliament have dreamed of, and that is the opening up of borders in order to improve national healthcare systems. I am proud of the fact that with the two rapporteurs, including Mrs Grossetête, we have succeeded in maintaining a balance. We have shown our opposition to health tourism and our support for ensuring that the national systems are not undercut. The directive will not resolve the problem of differences in the quality of medical care. This can only be achieved by sufficient levels of investment in each Member State.
Mr Dalli and the Commission, I would be pleased, now that we have this directive in place, if you would focus more closely on the regulation on social security, which is the system on which everything is based, and which makes it clear who is paid and where everything is well organised. You should put more pressure on the Member States to ensure that this regulation is implemented more effectively, instead of coming up with new ideas about deregulation and competition.
Mr President, this directive has taken concrete steps to consolidate patients' rights in accessing healthcare services across the EU. I have taken an interest in this directive as the implementation will have a particular impact in my constituency of Wales where, despite the UK Government negotiating with the EU on health matters, the subsequent management and delivery of healthcare is a devolved competence delivered through the Welsh Assembly Government.
My initial concerns are at the potential impact on the Welsh healthcare system, regarding reimbursement and prior authorisation, have been resolved as a degree of flexibility has been built into these proposals. The ability for Member States and regional pairs to have the capacity to decide on eligible treatments with prior authorisation and a setting of a cap on reimbursements will go some way in alleviating concerns about the already overstretched and burdened healthcare systems.
As a result of the work of my colleagues in this Parliament, past and present, especially Mr Bowis, we can be content in having taken a step forward in ensuring clarification for patients, improved healthcare choice and greater cooperation between the different EU healthcare systems. This should lead to a rise in standards throughout the EU, through patient choice.
(PT) Mr President, the intention behind this directive has been clear from the start: to include health services in the objective of liberalising services and so satisfy the interests of economic and financial groups by expanding their areas of business in the healthcare field in all the countries of the European Union, and by treating healthcare as if it were just another commodity and its users as if they were mere consumers.
This proposal will exacerbate the inequalities between Europeans, harming those who do not have the means to resort to private health services or to healthcare in another EU Member State. Even with the amendments that have been included in it, its adoption and the very high costs that it could involve would have grave consequences for some countries, not least Portugal and its National Health Service.
In practice, the same European Union that is imposing severe restraints on national budgets when it is a case of financing public services, such as health, is not concerned about overloading these budgets when it is a case of channelling public money into any private economic and financial group involved in the healthcare business, or into encouraging medical tourism.
In fact, in its eagerness to promote business, this proposal has not provided the proper safeguards for user safety or healthcare quality, particularly as regards non-hospital healthcare. In contrast to what some people have said, the prior approval system does not make adequate provision for these cases. It is therefore necessary for these intentions to be blocked as well, in a similar way to what happened in 2007 with the exclusion of healthcare services from the infamous Bolkestein Directive.
(SK) Mr President, I would like to begin by expressing a measure of disappointment over the position of the Council in relation to the directive on patients' rights in cross-Border healthcare, since the Council has failed to adopt in the first reading many of the good proposals for amendment from the European Parliament.
The European Parliament, namely, established in the first reading a good foundation for the correct application of the rules of cross-border healthcare provision in the Member States in such a way that patients could, where justified, and in compliance with the stipulated rules and without burdening the courts, receive the outpatient or hospital care they need in another Member State.
It is therefore good that in drawing up the report in committee for second reading, it was possible to continue the original philosophy expressing the position of Parliament from the first reading and, starting from the currently opaque situation in cross-border healthcare provision, progress to a dignified solution to the problem.
The compromise text, backed by the jurisprudence of the Court of Justice and submitted for today's debate, provides our citizens with new possibilities and new quality in healthcare, and we must therefore - in my opinion - strive for this directive to be applied in everyday life as quickly as possible.
(IT) Mr President, ladies and gentlemen, after a legal process that has lasted for years, tomorrow, we will finally vote on the report that will put European citizens who are forced to go abroad each year to obtain appropriate medical care on a sound legal footing.
This will allow all patients, and not only the best informed or richest, to benefit from rights that have already been recognised over the years in judgments of the Court of Justice of the European Union. By opening up national contact points, cross-border access to healthcare will no longer be a leap of faith in which, to date, patients already debilitated by disease have unfortunately all too often had to deal with bureaucratic, linguistic and financial problems.
With regard to hospital care, the State of affiliation may ask patients who decide to seek treatment abroad for prior authorisation, and this is obviously necessary to protect the stability of its health system. More could perhaps have been done on certain points to protect patients, for example, with regard to the prior notification system, which will allow Member States to advance medical expenses, but only on a voluntary basis.
Lastly, I would like to stress my enthusiasm in taking part in a debate that has been conducted absolutely across the board with only one common denominator, namely, the priority of ending the ordeal of thousands of patients across Europe, and this moment seems at last to have arrived.
(DE) Mr President, Mrs Győri, Mr Dalli, as I understand it, the job of politics is to help safeguard and improve the quality of life of our citizens. This is not an easy task in the field of healthcare at the moment. It is primarily the responsibility of the national states to guarantee the provision of healthcare and access to the best medical treatment, regardless of the patients' incomes and of the regions in which they live.
However, even given the best possible national healthcare systems, there will still be cases where patients will need or want help, support and medical treatment from another country. This directive lays down the legal foundations and guarantees that patients can access these services without additional red tape, without legal uncertainty, and without having to make large advance payments.
After the long process of negotiations, I see this directive as a genuine success, even though it will take a major effort by the healthcare systems in the individual states and by the insurance companies to implement it. I very much hope that you will continue to apply pressure in this respect, because even the best directives can only be effective if they are properly implemented. I am also calling on you to persevere in your attempts to extend preventive measures and healthcare provision. I believe that we want the citizens of Europe to remain healthy for as long as possible and to have the best possible access to high quality medical care at the lowest possible cost.
(FR) Mr President, Mrs Győri, Commissioner, I would also like to thank and congratulate our rapporteur, Mrs Grossetête, who has done a brilliant job in grasping the baton passed on by our former fellow Member, Mr Bowis. With all the congratulations that he is receiving, it seems a little like we are celebrating Mr Bowis today!
I think it is important to highlight the significant role played by the Belgian Presidency, which did what was necessary to reach this difficult compromise with Parliament, and particularly with certain Member States, whose position was - how can I describe it? - resistant in certain cases.
This directive on cross-border healthcare is essential, even if it does concern only 1% of national health budgets, because, aside from the figures, what we should be focusing on is the strength of the symbol, which is the legitimate right for every European citizen to be treated abroad and be reimbursed for the treatment received with all the correct information.
It was also important to clearly establish the safeguards in order to prevent any form of medical tourism, but also to introduce sufficient flexibility into the text in order to encourage diagnosis and treatment on both sides of a border. I am thinking of certain diseases in particular, such as rare diseases.
I will conclude, Mr President, by saying that this is an essential first step, but that we will need to go further and battle further in order to move forward with the Europe of health that we all hold so dear.
(PL) Mr President, there are no ideal laws. They all have disadvantages as well as advantages, but this directive definitely raises more hopes than fears. Europe, despite the rapid changes which are taking place, remains a continent of great differences and even contrasts. This concerns both the level and the scale of healthcare, and it is evident that more fears are being expressed by the poorer countries, which are at a stage of transformation and are trying to catch up with the wealthier ones. The level of funding and provision for medical needs in countries which are undergoing transformation is, however, far, far lower.
The directive, therefore, is a huge opportunity and a source of hope for all patients in the countries to which I refer. Governments are facing a great challenge, but paradoxically, in fact, this directive will force many reforms and will draw attention to the scale of the under-funding of healthcare, because under-funding is not only the result of the limited financial capabilities of these countries, but is also the effect of mistakes in current policy and of underestimating the huge importance which health has for European citizens.
In thanking you for your attention, I appeal for support for this directive, regardless of the final form of what is being called the safeguard clause. The safeguard clause is an expression of compromise, and 'compromise' is a word which we welcome.
(DE) Mr President, the draft directive on patient mobility could quickly lead to healthcare in the EU being reduced to the level of the lowest common denominator, by means of a service-based approach. My group is strongly opposed to the ability to pay becoming a criterion for the provision of healthcare and to patients being turned into customers.
The proposed directive will enable health insurance companies to send patients abroad for cheaper treatment. This will lead to high levels of competition and pressure on prices in the healthcare sector. If a specific treatment is available more cheaply a few hundred kilometres away, and if patients are sent there by their insurance companies, the result will be that this particular treatment will no longer be available locally. Therefore, the health sector will simply be following the neoliberal logic of the market, instead of giving priority to patients' welfare.
I would like to ask you, ladies and gentlemen, whether you want to see health tourism in this sensitive sector. I am in favour of patients receiving healthcare close to where they live. This is a public responsibility as part of the provision of services of general interest, which must be available for everyone in their local area.
(DA) Mr President, no one who is sick wants to go to a foreign country if the treatment is just as good in their home country. That being said, this proposal is the best that we can achieve. We are ensuring that the financing model is changed and that the national health systems are not undermined, while, at the same time, making sure that patients get better opportunities to be treated in other EU countries.
Patients can more easily seek treatment in another country if, for example, the expertise and treatment offered is not found in their home country. This is important when it comes to very rare diseases that require very specialised knowledge. If we can concentrate the treatment of these rare diseases into a few places in the EU, the patients' chance of recovery are much greater, as doctors who use their specialist skills frequently are better at achieving good results. However, this should not mean that the Member States thin down their health systems - something that the text also states. Thank you Mr President, and I would also like to thank Commissioner Dalli and the rapporteur. Thank you for your excellent work.
(PL) Mr President, first of all, I would like to congratulate the rapporteur, Mrs Grossetête, who has done a very difficult job. It was not an easy job, because of the different positions of the European Union's Member States and the different healthcare systems in different countries. Achieving a compromise between expectations and possibilities not only required negotiating skills but, above all, needed knowledge of the subject. We are all aware that the measures contained in the directive on patients' rights in cross-border healthcare - and the rapporteur has spoken about these measures in great detail - are what is wanted by the residents of the European Union, particularly in those countries where access to specialists and modern procedures is limited.
It is important that during work on the text of the directive, and thanks to the compromises which were reached, it was possible to change the attitude of Member States which initially blocked its provisions. The essential features of the directive are accessibility, ease and certainty with regard to healthcare, and also the patient's right to use the healthcare services of another Member State and to have specified costs reimbursed. The directive is based on patients' needs, and not on financial resources.
I would like to point out that the provisions of the directive will mean not only an improvement in the condition of patients' health, but I believe that it will be the basis for improving the systems of healthcare in some countries of the European Union. It should be emphasised that the directive is the first and a fundamental step towards patient mobility, strengthening patients' rights and eliminating inequalities in the level of services in different Member States.
(ES) Mr President, I think it is right to congratulate the rapporteurs, especially Mrs Grossetête and Mrs Roth-Behrendt, from my own group, on the work they have done to take a stagnant piece of legislation and make it useful, because it has enabled the right to public health to be included as a legal basis and has provided a new direction to enable us to lay the foundations for guaranteeing citizens the safety and quality that they always choose. More importantly, their work has also meant that the role of the Member States of origin that have to pay and of those in which treatment is received can be clearly regulated.
I do not, however, believe that we should be satisfied with this alone, but rather that it should be the beginning of a much greater step forward, so that, as Mrs Roth-Behrendt was saying, this directive becomes just a formality because the level of equality achieved in all Member States means it is unnecessary for each citizen to be returned to their country.
In this battle, what we need to achieve is legislation that guarantees citizens' rights in relation to the care they should receive - benefits and safety - rather than just the right that they already have to mobility between Member States. It is quality that will create union, otherwise we will be taking very small steps.
(CS) Mr President, those of us who have been longer in the European Parliament will surely remember how this standard came into being. The story is almost laughable. In the beginning, there was Mrs Gebhardt's report, which was supposed to enable the free movement of services around the EU. We separated off part of the report and resolved that health services deserved a special standard. When the Commission finally submitted the directive, the free movement of health services was then gradually removed, leaving us the part which describes the right of patients to move freely around the European Union when looking for health services and healthcare provision.
I want to emphasise by this that our European-ness is sometimes more about these banners and symbols than about implementing the practical freedoms on which the Union is supposed to be based. The directive has provoked numerous concerns among individual Member States regarding over-exploitation and the wrecking of national budgets.
I would like to end by saying that this is not quite what we wanted, but it is the right move and surely a step in the right direction. I would like to extend my best wishes to the rapporteurs and to thank them for their work.
(DE) Mr President, I very much welcome the fact that this directive is finally coming into force. I would like to remind Parliament that at one point, it seemed as if the whole legislative process would fail. I believe that it is due to the skill of the rapporteur and the negotiating team and, of course, the Belgian Presidency, that we have a result that we can be very satisfied with. I am particularly pleased that the right of Member States to put restrictions on treatment in another country has been more clearly defined. This was not the case in the proposal put forward by the Member States. I think that we now have a decision that will allow the process of rejecting a request for treatment to be traced and verified. This is an important step forward.
Who are we helping, in particular? I believe that we are helping the 60 000 people who are on waiting lists for organ transplants. We have, of course, already adopted the directive on organ transplants, but this is another measure which will reduce waiting times. We are also helping the millions of people suffering from one of the 30 000 rare diseases. They will be able to receive more targeted and better quality treatment if they travel to another country.
However, I do not think that this directive will result in the development of health tourism in Europe. I think that the fears expressed by those on the left of this House are totally unfounded. This is not an issue that we need to concern ourselves with.
(PT) Mr President, this text is the result of a great deal of work and negotiation, so I should like to thank Mr Bowis, Mrs Grossetête and Mrs Roth-Behrendt. It is only fair to acknowledge the progress achieved, because this new version provides more guarantees regarding safety and service quality. Although the wording of Articles 7 and 8 has been improved, I believe that more could have been done towards ensuring greater equity.
The majority of patients, especially those from weaker socio-economic groups, do not want to be treated abroad because of the language barrier and lack of family support. Higher income Europeans do not face these obstacles. I therefore fear that, in countries with healthcare systems that are universal and mainly free, the new legislation could act as an incentive to reducing investment in national systems and could contribute to creating a healthcare market for the rich. Nevertheless, I hope that the application of this directive will contribute to reducing healthcare inequalities.
Mr President, like others, I welcome this debate and this directive and I thank our rapporteur.
I am perhaps a little more cautious about it than some Members are. I think it would be wrong for the news to go out from this House that, from now on, all is well with cross-border healthcare. We still have much to debate and to put in place to make this work. Can I just quote - and I hope I do it accurately - the Commissioner's own words? He said it was 'clear that all Member States have a duty to invest at home, to provide their citizens with the healthcare they need'. I see him nodding in agreement, so I have got the quote correct.
It is good that we have that message to take back to Member States which are not doing this and to those which have long waiting lists. My own country, Ireland, is included here. The truth is that people would prefer to be treated close to home. That is why we have endless protests - and very valid protests - in Ireland about the closure of local hospitals and local services. That said, this directive may work if it forces Member States and their health providers to look at their services at home and to improve the provision of services to those who need them. They are going to have to pay for them anyway if our citizens take up the rights that this directive will give them.
In conclusion, people already have a right to travel for cross-border healthcare under Regulation No 883/2004 but they do not know about it. If they did, we would see many more cross-border patients moving to get their services. So let us inform our citizens of what they are entitled to, and let us hope that we do not have to travel across borders but that, if we do, we are able to do so freely and will have the services we need.
(HU) Mr President, I welcome the first debate of the Hungarian Presidency. First, I would like to note that it was worthwhile to discuss this matter outside the context of the Services Directive, as the issue of cross-border healthcare has numerous unique characteristics. I would like to congratulate the rapporteurs and shadow rapporteurs, as well as John in the gallery. It is, however, extremely important not to call into question the Member States' obligation to provide primary care. Member States are responsible for providing care to their own citizens. It is very important to affirm that this directive is not a privilege for the wealthy, but a tool for providing better care to patients with rare diseases. We were guided by this purpose in our work. It is also a very important consideration that the directive will enable us to make better use of natural conditions. I am referring, for example, to Hungary's spas, which can cure certain diseases much more effectively and are immovable. Obviously, it is the patients who must come to us. It is very important to continue along this road, so that the healthy, the sick, the European citizen can feel that the European Union is about them and for them.
(MT) Mr President, many of us pay little attention to our health whilst we are still in good health and do not require medical care. However, when we find ourselves in a precarious medical condition, we automatically begin to understand how important it indeed is to us and how vital it is to have a proper health system, not just a good system, but an efficient and effective one too.
European Union citizens can benefit from medical treatment from around the different Member States when their condition is not curable in their own country. We must keep in mind that this should be the last resort and that it should not be encouraged, as it is the most expensive option and, in addition, impractical. We should only resort to it when there is no other course left to take. However, when the latter turns out to be the case, we have to ensure that the bureaucracy involved is reduced to a minimum, and that we improve upon the quality of access and security.
Member States must also be furnished with the necessary tools to protect their health systems and to cope with the extra influx from other countries that they might have to deal with. It would be ideal, therefore, were the Member States to be granted authorisation beforehand. What clearly emerges within this context is that the current rules that are in place are not adequate - on the contrary, they are unclear and inconsistent. However, as we saw in the organ donation case, we must endeavour to come up with solutions so that Europe can progress in this area and offer the best medical services to its citizens.
(CS) Mr President, I would like to acknowledge with enormous relief the fact that Parliament has finally reached political agreement on the right of patients to cross-border health services under conditions which, for years, have been safeguarded only by the European Court of Justice on the basis of legal proceedings. I am pleased that today's compromise formulates the same sort of payment conditions that some of us were advocating for the Services Directive seven years ago. I would like to offer my sincere thanks to my colleagues, Mrs Grossetête and Mr Bowis, who I salute for the achievement of this acceptable agreement and also for drawing up important safeguards for the enforcement of this right. I believe that the right to mobility will make treatment for serious conditions accessible to all Europeans, and will ultimately lead to shorter waiting times for operations throughout the EU. One of my lifelong personal goals in the area of healthcare has thus been fulfilled. I would like to add that we still face a range of issues, for example, resolving on-line healthcare services, the mobility of health workers and others.
(RO) Mr President, I would like to begin by congratulating Mrs Győri on the mandate she currently has, and I wish her and the Hungarian Presidency every success. I would like to congratulate everyone who contributed to this draft report which we are debating today.
As you may have learnt, Romania belongs to the group of countries which have had reservations about a series of compromises which have been reached within the Council. These reservations are not an indication of Romania's opposition to cross-border healthcare. They conveyed the Romanian Government's concern about the financial stability of cross-border healthcare and the proportions it may assume because, as you are very well aware, some Member States have a very small national income.
On the other hand, investments offer a means of reducing this risk. However, at the same time, I think that the reforms to Member States' healthcare systems are of paramount importance. In this instance, I believe that the European Commission ought to be involved more regarding these reforms to the healthcare systems.
(DE) Mr President, patient mobility represents a huge step in the direction of a Europe for citizens and this directive is clearly structured. It not only has a father, Mr Bowis, but also a mother, Mrs Grossetête. I would like to thank them very much for all their efforts.
We have spent a long time discussing the right path to take and we now know that we are not yet on the fast track. However, we have a firm, well-designed foundation on which to build. The situation is a complex one. We have 27 Member States all at different starting points, both in terms of the structure of their healthcare services and their insurance systems. Prior authorisation for a hospital stay in another Member State and the recognition of the ethical and moral principles of each country's healthcare legislation represent the right approach. On the one hand, this enables support to be given to insurance companies and national responsibility to be encouraged and, on the other, it allows all citizens to have access to the services offered by other Member States.
This is a major step forward, particularly with regard to rare diseases. Every Member State has a different level of facilities. However, all of them can now benefit from research findings and the structures already in place elsewhere. In addition, specialists will have the opportunity to develop their skills further, because of the increased demand resulting from more people having access to services. For the people in my region, which is close to the border with Luxembourg, Belgium and France, cross-border access to health services is a major benefit and will enrich their everyday lives.
(PT) Mr President, ladies and gentlemen, the rights being accorded by this directive - rights that had, as a matter of fact, already been recognised by the Court of Justice of the European Union - enable all patients in the Union to benefit from healthcare.
This proposal clarifies and facilitates access to cross-border healthcare, along with the Member State of affiliation's exercise of its right to reimbursement. It is a step forward in the process of European integration, in the strengthening of solidarity, and in the Europe of the citizen.
We will have shorter waiting lists, improved quality of healthcare, competition and an incentive for scientific research. Rare diseases are a priority, and diagnosis and treatment can now be carried out in the Member State most suited to that end. This directive is for all Europeans who need healthcare.
The Portuguese Minister for Health is therefore quite wrong when she says that this option is for better-educated people with greater financial resources: that is what happens now, without the directive. Portugal has excellent healthcare and excellent healthcare professionals, and cannot remain on the margins of this important project. The country must take advantage of this directive to modernise even more and compete in terms of being able to provide services in this area to all Europeans in need of them.
My congratulations to the wonderful rapporteur who has done an excellent job: Mrs Grossetête.
We are now going to start the Catch-the-Eye procedure. I have 17 people who have asked for the floor. Given the importance and the significance of this measure, I intend to take everybody, but you must keep to one minute and the microphone will be switched off at that point.
Can I just say to the parents of this measure, to John Bowis in the strangers' gallery and to Mrs Grossetête, the current rapporteur, and to all the shadow rapporteurs: patient power has spoken; the European Parliament has listened. Thank you all very much.
(HU) Mr President, what I welcome in this directive is a clearer definition of patients' rights, the end of endless waiting lists and the proposed solution to the issue of no professionals being available in one's own country. I am certain that we all understand and have empathy for the position of the healthcare systems of new Member States with modest financial capacities, as we also have to reckon with the risk of the emigration of a qualified workforce.
If we vote yes, we will be demanding another immense effort on the part of the healthcare systems of Member States with more humble means, but if we vote no, we will indirectly ensure that the application of patients' rights in the very same countries will remain limited. I am convinced that we will be able to find possibilities to balance out the operation of unequally equipped Member State healthcare systems. My country, Hungary, for example, could offer competitive services in balneology, physiotherapy or dentistry.
Mr President, I am deeply disturbed that our amendment to require medical regulators in one country to tell their EU counterparts when a health professional is facing disciplinary or criminal proceedings failed at the committee stage and will not be put to the final vote on this new EU cross-border health law.
Let me tell you about the case of German doctor Daniel Ubani, who unlawfully killed my Cambridgeshire constituent, David Gray, by administering 10 times the recommended dose for a painkiller. He was struck off in Britain yet he continues to practise in Germany today.
Then there is the case of Dr Marcos Ariel Hourmann, convicted for manslaughter for deliberately administering a lethal injection in Spain, yet working at the accident and emergency department of West Suffolk Hospital, also in my constituency, despite a clear request to Spain about his fitness to practise.
These examples show that there is a huge loophole in European law which allows health professionals recognised as unfit to practise in one of our countries the opportunity to work and to put patients at risk in another. I would ask the Commissioner to explain why.
(HU) Mr President, I kindly request that the representatives of the Hungarian Presidency, as well as the Council, use this half-year, this six-month period of the Hungarian Presidency, to include the unique problems of the new Member States, of post-communist countries such as Hungary, in these debates. When, for example, we are now talking about introducing a quasi-standardised, Europe-wide cross-border healthcare system, we must not forget to address the issue that in Hungary, for example, qualified and well-trained nurses are working for salaries of around EUR 250 a month, and doctors for EUR 500 or 600. Does the European Union not find it extremely unethical, immoral and unacceptable to celebrate some sort of standardised European healthcare system without paying attention to salaries ...
(The President cut off the speaker)
(ET) Mr President, we are taking an important step forward in the interest of patients. Many here spoke about that today. Yet what stood out for me was the fact that, once again, there was also an emphasis on the fear of encouraging medical tourism. What came through in those speeches was a fear that patients from Member States with a lower standard of living or a lower national health budget would clog up doctors' surgeries in the richest countries, meaning that patients from those countries would be squeezed out.
Let us think about this, though. This fear is not necessary. Patients will be reimbursed the cost in their home country, and the difference must be paid by the patient. Patients will not have enough money to cover the difference if prices are double or triple the amount in their home country. I am embarrassed to hear that we are still afraid of the myth of the so-called Polish plumber.
Mr President, the importance of healthcare and this directive cannot be overemphasised. It can have fundamental consequences for Member States' health systems.
The areas that are controversial and worrying have been dealt with, I am pleased to say, and the result is a strong, defining directive that will strengthen Member State positions in healthcare.
The challenge was to protect the integrity of healthcare systems while offering patients greater choice. The need for Member States to retain control over the policy direction and budgetary requirements of their health services was met by the pre-authorisation clause and the fact that Member States would choose which services were carried out.
E-health was also dealt with in a very sensible fashion in that it is offered in order to provide flexibility, and Member States can pick it up if they wish and when they wish.
Overall, we have before us a piece of work that secures Member States' autonomy in their health systems while offering patients best service. I congratulate the rapporteur and John Bowis for a job well done.
(GA) Mr President, you have generously given everyone a chance to speak. Therefore, I will respect the arrangement and speak for just one minute.
This was a very interesting debate and, personally speaking, very instructive. In particular, I am pleased that the European Union is giving priority to our patients, be they rich or poor. And also, it will greatly help our patients that information will be available in one place, in every country. This directive will also put pressure on all states to provide a high quality service because, in its absence, our citizens will want to travel to another country where that service is available. Finally, not much has been said about e-health, but that is a very important resource as well, and we will hear more on the topic in future.
(HU) Mr President, Mrs Győri, Commissioner Dalli, I congratulate Mrs Grossetête on this excellent report. I would like to highlight four of its elements. First of all, the establishment of national contact points is extremely important for obtaining information - that is, obtaining information by patients. It is vital to know exactly when conditions should be subject to prior authorisation. This is very important in the case of rare diseases. It is also crucial that, as a general rule, patients cannot be required to make payments in advance. Finally, I would like to point out the issue of cross-border healthcare regions, which is of extreme significance to Hungary and Central Europe, as along the German-Austrian border, or along the Hungarian-Slovak or Hungarian-Romanian border, where linguistic boundaries do not overlap national borders, there are many underdeveloped, redundant and unexploited healthcare capacities, while language barriers are non-existent. Once again, please accept my congratulations.
(RO) Mr President, providing access to cross-border healthcare services is a basic prerequisite enabling patients to enjoy the best possible treatment available. This can be accomplished by defining the clearest and most practical rules possible. The improvement of patient rights, especially through the provision of information and cooperation between Member States, can be achieved by developing the e-health system and distributing information about cross-border healthcare.
The promotion campaigns supported by the cross-border cooperation programmes can provide patients with a level of information which will enable them to use the system, with the fewest possible abuses, in accordance with the approved regulations. This is why we think that e-health and the efficient promotion of cross-border healthcare systems are basic elements required to implement the directive's recommendations.
(LT) Mr President, I would like to congratulate all the rapporteurs on the creation of this important document. Today, people face too much uncertainty as regards the issues of access to care in other European Union Member States, reimbursements for services provided and responsibility for clinical follow-up. Prescriptions issued in one Member State are not always recognised in other countries. This directive is essential for our people, because the current system is complicated and it is difficult to obtain appropriate information. Furthermore, scientific progress is very uneven and therefore, this directive would provide patients with the opportunity to obtain appropriate treatment in another Member State, if it is not currently available to them. This would allow patients to take real advantage of the benefits of the single market and would have a positive impact on more equitable reform of each Member State's healthcare system in the future.
(IT) Mr President, ladies and gentlemen, this measure is certainly an all-embracing measure, and the rapporteur and those who have helped to finalise it deserve our heartfelt congratulations.
Cross-border healthcare means breaking down borders and allowing patients freedom of choice, which is entirely in keeping with the freedom of movement typical of the European Union. This health mobility is now recognised for both rare diseases and highly specialist diseases that require prompt responses.
The timely and appropriate nature of services make it possible to affirm a right: the right to health. Healthcare provision is becoming electronic and will reduce treatment disparities between European Union citizens. In the long term, this measure could even turn out to herald a form of European accreditation guaranteeing high technological and personal standards.
(CS) Mr President, the aim of the compromise draft directive, following two years of discussion, is mainly to provide legal certainty for patients in cross-border healthcare situations. This is surely a positive outcome. The complexity of the discussions, however, has made clear not only the differences between health systems in the various Member States, but also the different financial terms under which healthcare is provided to European citizens. The fact that this is a highly sensitive problem can also be seen from the current mass resignations of frustrated doctors at Czech hospitals. The background to this includes the risks or uncertainties arising in relation to the impact of the directive, for example, in the sense of health tourists seeking high quality but cheaper healthcare. Only time will tell whether this turns out to be a marginal issue or whether the unarguably positive impacts of the directive will prevail.
(SK) Mr President, I would like to congratulate my colleague, Mrs Grossetête, the rapporteur, and the father of this directive, John Bowis, for their tremendous work on this directive, the aim of which is safe and high quality cross-border healthcare.
I would like to emphasise clearly the need for this regulation, in view of the hitherto ambiguous arrangements for treating patients abroad, which has caused uncertainty for patients, particularly in the case of serious illnesses. I am delighted that the regulation includes special measures for these patients in particular.
I support the line taken by the rapporteur, who emphasises that this legal arrangement is for the patients who need it, and not just for those who can afford to pay for it. The regulation thus represents a significant step towards patient mobility in the EU. The agreement with the Council represents a balance between the positions of the Member States and the European Parliament ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, hitherto, access to cross-border healthcare in Europe has been affected by various limitations relating to long waiting times, a complex system of reimbursements and also difficulties in identifying responsibility for clinical follow-up in relation to cross-border healthcare.
The directive that the European Parliament is about to vote on is an important step forward because it clarifies these administrative issues and improves cooperation between Member States, while strengthening healthcare quality and safety standards.
By setting up national contact points, patients will be able to find out about the availability of healthcare in another EU State, administrative procedures, complaints and appeals. This opportunity is no longer based on an ability to pay but on the genuine right to a more informed choice.
(LT) Mr President, I would like to congratulate the rapporteur and all those who contributed to this important document. The road to the final agreement was very long. It might at first seem that everyone accepted the document, but there are some sceptics here who fear perhaps uneven service costs or too many bureaucratic requirements and possible health tourism, but in my opinion, the directive really has balanced mechanisms for avoiding the possible negative impact of this document. Nevertheless, the most important thing is to create conditions for patient mobility, to provide the opportunity to be a European Union citizen, i.e. the most important thing is to also be able to obtain services easily while moving freely throughout the European Union. The things that deter people from exploiting this opportunity are language barriers and a lack of information. Therefore, the planned contact points will give patients all the required information, more clarity, confidence and self-care. Health is important to all of us and combining forces will ensure that we move forward in this direction.
(EL) Mr President, Commissioner, we are debating a directive which truly does resolve the problem of the use of health services in other Member States. These services are already being used. However, the directive harmonises and regulates the conditions of use of such services. I agree with what my fellow Members said about the need for health services to be of a high standard and to be available to citizens close to where they live. However, we often have to use health services in other Member States, especially for rare diseases and new treatments.
I also welcome the fact that special reference is made to health services at hot springs and spas. Use of these services allows us to improve the prevention and treatment of numerous diseases at little cost and this may be very important to the 'health' of our insurance funds.
I call on you, Commissioner, to give real support to this initiative to promote these services.
(PT) Mr President, Mrs Győri, Commissioner, this directive establishes rules for facilitating access to cross-border healthcare that is safe and high quality, and promotes cooperation between the Member States while fully respecting national jurisdictions.
It includes fundamental values of universality, of access to good quality healthcare, of equity and of solidarity. There are clear advantages for patients, especially those suffering from rare and complex diseases, since they will be able to access centres of expertise in the area of the disease from which they suffer.
This directive is yet another example of Europe being put at the service of its citizens. We all deserve congratulations, especially the Commission, the Council and our colleague Mrs Grossetête, on their excellent work and on bringing this directive to fruition ...
(The President cut off the speaker)
(EL) Mr President, cross-border healthcare is a necessity nowadays. This directive creates the preconditions to a Europe with no borders in the medical sector. Patients suffering from serious chronic diseases can now obtain specialist care, they have greater mobility and more comprehensive information from contact points, and they have the facility to cover their costs without fuss. The new Community directive creates new challenges, pressure to modernise the national health systems in the 27 Member States of the European Union and, unquestionably, the need for ongoing networking and cooperation between all the medical systems in the 27 Member States of the European Union, with the objective of exchanging best practices, promoting e-health and achieving permanent improvements in the standard of cross-border healthcare. This is a challenge that we need to address ...
(The President cut off the speaker)
Member of the Commission. - Mr President, once again, let me congratulate Parliament on the major achievement of reaching a conclusion on this directive. I am very pleased to see this directive being adopted.
I must say that I cannot agree with the inference that this initiative promotes health tourism or enables health insurance companies to reduce costs. Rather, it is an assurance that citizens in need of healthcare can be in a better position to get it, freeing them from bureaucratic shackles that sometimes preclude them from doing so.
I believe the directive is a real breakthrough for patients and for reinforcing a Europe of health. I must agree with Mrs Roth-Behrendt, Mrs McGuinness and others that this should be an incentive for Member States to invest in their own healthcare systems because, as I have said in public many times referring to this directive, we do not want to make nomads out of our citizens. We want our citizens to get the best treatment they can get at home.
With this directive, patients' rights in cross-border healthcare are now enshrined in EU legislation, but our work does not stop here. I refer here to Mrs Parvanova's question about possible stand-alone proposals on interoperability. I must say that interoperability is also key to making this initiative, this directive, operational and implementable, because I cannot see us implementing this directive in a really good way without a proper interoperable e-health system. On the other hand, interoperability is also very important for increasing equality in healthcare and improving the sustainability of healthcare.
I now look forward to working together with the Member States to see this directive properly implemented and enforced throughout the EU. Much remains to be done, both at European and national level, to ensure that cooperation between health systems in Europe becomes a reality. You can count on me to pursue this challenge with all my determination and energy.
Mr President, Commissioner, honourable Members, Mr Bowis, thank you very much for this productive debate. I believe that it illustrated very well the points that had been the most difficult to deal with for the participants of the debates during the past years, both in the Council and in this House, and I am also very pleased to note that the overwhelming majority of Members were in agreement.
Yes, this directive will create a clearer situation and a more transparent system to serve the European citizens. As it will become evident at the programme presentation to be held tomorrow, the Hungarian Presidency intends to put people at the heart of its programme. It has also become conspicuous that what we have created here is not perfect. There is still room for further work, as Mr Dalli mentioned just now.
I found that the debate about the single market and the Services Directive, and how all this ties in with patients' rights, was very interesting. I believe that it was a very smart solution that we did not approach the issue from the side of services, as everyone remembers what an uproar the Services Directive caused when it was first adopted. It was a correct step to create this directive through the issue of patients' rights. It will enable the free movement of patients and will still allow patients to have access to services of a better quality and at the right time. I therefore believe that, though through a different approach, we did reach our goal. What is very important is that this directive will reinforce the freedom of choice in addition to the principles of equal opportunities, the right to good quality care, equity and solidarity, which I have mentioned before.
Mr President, honourable Members, I am very happy to see this directive created during the Hungarian Presidency. The credit, however, does not go to us but to our predecessors, Belgium and Spain, as well as to the Members of this House. I am thankful that the excellent cooperation between the Council and Parliament could serve the European citizens to such an extent.
I would, of course, like to take this opportunity to congratulate Mrs Grossetête on the excellent work done by her and the shadow rapporteurs from the various groups on a very delicate and very complicated issue, which I believe we should publicise widely, as it is one of the issues that is genuinely going to reach all the citizens of the 27 Member States. Congratulations, Mrs Grossetête.
Mr President, I completely share your viewpoint and, first of all, I would like to thank the many Members who have spoken throughout this debate in support of this directive. Once again, I would like to thank the shadow rapporteurs from each political group - I can see Mrs Roth-Behrendt, but I am thinking of all my fellow Members and I cannot mention them all. I want to thank them because they all played an active role in and made a major contribution to the efforts to reach this political agreement with the Council on 21 December, which will be successfully concluded tomorrow.
To those fellow Members who have expressed some reservations regarding medical tourism, among other things, I say 'No! We are taking care of that'. The directive contains a safeguard clause for the Member States and enables them to be in control of planning their healthcare and infrastructures, precisely to prevent medical tourism.
To those who think that this directive is not ambitious enough, I say, 'You are right, I, too, would have liked it to have gone further'. However, we need to consider today that we are at the first stage of this directive, and I can see that Commissioner Dalli, who has helped us a great deal in this respect, agrees with me.
Together, we are going to ensure first and foremost that this directive is transposed under the best possible conditions. In 30 months' time, this directive will be applied, and we will all need to be vigilant in our Member States to ensure that it really does promote patients' rights.
I will conclude by saying that tomorrow's vote is essential. I am expecting you to ensure that this directive is a great success, because that success will be a gift to patients, as finally we are going to recognise patients' rights to high quality healthcare.
The debate is closed.
The vote will take place tomorrow at 12:00.
Written statements (Rule 149)
During the debate in committee concerning the draft directive on cross-border patients' rights, there were few who, similarly to my colleague, Mr Peter Liese, did not see the dangers but rather the opportunities in this law. We Hungarians share his opinion. Although the compromise now made, which can be considered a sound compromise between patients' rights and Member States' concerns, greatly differs from the previous draft report, the opportunities still remain. We could say that this is a small step in the right direction. What are these opportunities? While earlier, many envisioned the sudden influx of unrealistically large numbers of foreign patients and the collapse of national healthcare systems, my opinion is that instead, it represents a chance for us to make better use of the natural assets of our country in the future. I am not only referring here to our medicinal waters, but also to our geographic position and the cost of qualified workforce. Healthcare workers will finally have the opportunity to better exploit their professional skills and any surplus capacities they might have. Patients who will, in other Member States, have unobstructed access to healthcare services not established in their home countries due to certain natural conditions, will also benefit from this. Thus, both healthcare workers and patients will benefit, but the Member States can also rest assured, thanks to the numerous restraints incorporated in the directive. I congratulate the rapporteur and all my fellow Members who contributed to this success.
Standardisation of healthcare in Europe will take into account the quality of services offered, which must be consistent for citizens of all 27 Member States, irrespective of wealth and the ability to pay, if we are to complete the internal market as far as healthcare is concerned.
I urge the President and my fellow MEPs to ensure that European intervention does not stop with the adoption of this initiative, but that it also calls for action at local level, first and foremost, for implementation of the measure within individual States.
Adoption of all cross-border measures required for the whole system to operate is no less important. For example, a border region such as Friuli-Venezia Giulia needs an appropriate data collection mechanism to optimise cooperation both within national territory - especially now that fiscal federalism is fast approaching for Italy - and also with bordering territories, such as certain neighbouring regions of Slovenia, with which we have already been engaged in constructive dialogue over health service management for some time.
We also need to ensure appropriate training for staff, whose patients and whose skills need to become increasingly global in a scenario which is no longer purely European.
Following a long process, we have today adopted the text of the directive on the application of patients' rights in cross-border healthcare. That is a success for Parliament but, above all, it is a victory for users. The new legislative framework will enable citizens of any Member State to receive healthcare in another Member State under the same conditions as they would enjoy in their own country. Such mobility will enable patients to avoid national waiting lists completely legitimately, and to take advantage of the medical services on offer in other European countries. It also clears the way for specialisation, particularly in rare pathologies, so that healthcare need no longer be provided locally but can be given in places that specialise in that particular treatment. We are not aiming to promote medical tourism with this, but rather ensure Europeans' full mobility within Europe under equal conditions, meaning that from now on, we can all choose to seek treatment wherever it might be fastest, most effective and of the highest quality, and be reimbursed for the costs by the Member State of affiliation, under the exact same terms as if the healthcare had been provided there.
The entry into force of the 'patients without borders' directive is a great opportunity for all patients in the European Union but, most of all, for patients from countries which are less well developed, where the healthcare services leave much to be desired. These patients will have better access to treatment in another country than they do now. There is also the hope that the new measures will stimulate change in national healthcare systems. This concerns, in particular, a reduction in the long waiting lists for people waiting for certain kinds of hospital treatment. The risk of outflow of patients to hospitals in other countries will force administrative decisions to be made on the best use of hospital beds and procedures in the countries which have the longest queues. The obligation to establish contact points in every EU Member State is important for patients. This will give them more information on the options for treatment in another country, and also on the record of hospitals in other countries in the treatment of rare or very serious conditions. After the new legislation comes into force, it will be important to carry out detailed monitoring of its effects, and its influence on improving the quality of services as well as accessibility for different patient groups in different regions of Europe. In particular, it will be important to gather information on who is using these services - only better informed and affluent social groups, or all who need treatment.
The free movement of labour and the development of tourism necessitate a solution to the problems of cross-border healthcare. The rules of access to services and reimbursement must be clear and well-known to Member State citizens. The aim is to enable citizens to have access, without prior authorisation and in any Member State, to those non-hospital and hospital treatments for which they would also be eligible in their own Member State, and have the costs reimbursed to them to a specified extent under their own systems. The risk of possible abuse - I refer here to 'medical tourism' - must not constitute a barrier in this case, but naturally, we must do everything within our power to reduce it to a minimum.
I must stress that the proposal concerns the mobility of patients within the European Union and not the 'free movement of services'. It must be noted that a well-established system can also generate added value by exploiting unused capacities and avoiding logistical losses. In some cases, prompt cross-border medical assistance can save lives. An additional important aspect is that cross-border healthcare also has great significance in cases where the appropriate level of treatment for a certain disease is not available in one Member State but is available in another. I believe that the proposal is balanced and represents a compromise between the Member States' reservations and the European Parliament's ambitions.
At present, there is too much uncertainty surrounding the issues of access to healthcare, reimbursements and responsibility for clinical follow-up in relation to cross-border healthcare. This directive allows all patients - not only the best informed or richest - to enjoy a series of healthcare rights which have already been recognised by the Court of Justice of the European Union. Member States retain full responsibility for organising and managing social security systems. The proposal concerns patients and their mobility within the EU, not the free movement of service providers. The directive stipulates cooperation between Member States, especially with regard to recognising medical recommendations (treatments, prescriptions, etc.) made in another Member State, e-health and HTAs (high technology assessments). The reference network created by the national contact points will facilitate the public's access to this information. Indeed, the Romanian authorities must ensure that their citizens have access to information. Adopting this report will help guarantee a good balance between the rights of patients in the EU to have access to the best medical treatment and safeguarding the financial sustainability of the national social security system.
Compared to the Commission's initial proposal, which facilitated patient mobility with a market-oriented perspective on health, I welcome the progress reflected in this agreement. It was essential in order to safeguard our social protection systems that we re-establish a prior authorisation system for hospital or cost-intensive treatment. Similarly, the reference to Article 168 of the Treaty was necessary in order to ensure that the prerogatives of the Member States in terms of organising their public health systems were respected. Finally, commendable progress has been made in terms of cooperation and patient information.
There are, however, still major deficiencies: the lack of consideration given to the mobility of professionals, medical demography and the ageing population. Other legislative proposals should remedy this - in particular, the proposal regarding professional qualifications - and in those proposals, it will be important to reaffirm that health is a sector with specific characteristics and not a commodity governed solely by the laws of the market, but rather the most precious asset that citizens have.
Annex - Position of the Commission
Amendments:
Directly acceptable: amendment 107 (Text as a whole, Block No 1, compromise amendment). The Commission is in favour of the adoption of the compromise text by the colegislators.